Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on October 6, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota; Yosuke et al. (US 20120220137 A1). Ota teaches a substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) comprising: a process chamber (203; Figure 6; 17A) configured to process a substrate (200; Figure 1,2,6,17a); a precursor gas supply section (263; Figure 2, 17A“is omitted for brevity”; [0203]-Applicant’s 249a) provided in the process chamber (203; Figure 6; 17A) and configured to supply a precursor gas; a reactant gas supply section (233b,c; Figure 2,17A “is omitted for brevity”; [0203]-Applicant’s 249b,c) provided in the process chamber (203; Figure 6; 17A) and configured to supply a reactant gas; an exhauster (231; Figure 2,17A-Applicant’s 231) configured to exhaust the process chamber (203; Figure 6; 17A); a plasma generator including a first plasma generator (269b,270b in 237b; Figure 2,17A-Applicant’s 269, 270, 271; Figure 2) and a second plasma generator (270c,269c in 237c; Figure 2,17A-Applicant’s 369, 370, 371; Figure 2) configured to convert the reactant gas into plasma, wherein the first plasma generator (269b,270b in 237b; Figure 2,17A-Applicant’s 269, 270, 271; Figure 2) and the second plasma generator (270c,269c in 237c; Figure 2,17A-Applicant’s 369, 370, 371; Figure 2) are disposed so that a straight line passing through the center of the process chamber (203; Figure 6; 17A) and  by claim 1
Ota further teaches:
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 1, wherein the precursor gas supply section (263; Figure 2, 17A“is omitted for brevity”; [0203]-Applicant’s 249a) and the exhauster (231; Figure 2,17A-Applicant’s 231) are provided at opposite positions at least when seen in a plan view, as claimed by claim 2. See the orientation of Figure 1,2 that is not reproduced in Figure 17A.
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 1, wherein each of the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2) and the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2) has a space (237d,e; Figure 17A) between each of the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2) and the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2) and a wall of the process chamber (203; Figure 6; 17A), as claimed by claim 3
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 3, wherein a first plate member (plate members extending from 203 to partition member; Figure 17A) and a second plate member (plate members extending from 203 to partition member; Figure 17A) are provided at both ends of the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2) in a direction toward the inner wall of the process chamber (203; Figure 6; 17A) so as to form a gap (237d,e; Figure 17A) with the inner wall of the process chamber (203; Figure 6; 17A), and a third plate member (plate members extending from 203 to partition member; Figure 17A) and a fourth plate member (plate members extending from 203 to partition member; Figure 17A) are provided at both ends of the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2) in the direction 
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 1, wherein an opening (238d,e; Figure 17A) is provided between the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2) and the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2), and the precursor gas is supplied to the substrate (200; Figure 1,2,6,17a) through the opening (238d,e; Figure 17A), as claimed by claim 6
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 6, wherein the reactant gas is exhausted from the exhauster (231; Figure 2,17A-Applicant’s 231) through the opening (238d,e; Figure 17A), as claimed by claim 7. The above italicized text is considered an intended use recitation in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 1, wherein the first plasma generator (269b,270b in 237b; Figure 2,17A-Applicant’s 269, 270, 271; Figure 2) is provided in a first buffer structure (237b; Figure 17A), the second plasma generator (270c,269c in 237c; Figure 2,17A-Applicant’s 369, 370, 371; Figure 2) is provided in a second buffer structure (237c; Figure 17A), and an interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and an inner wall of the first buffer structure (237b; Figure 17A) is the same as an interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and an inner wall of the second buffer structure (237c; Figure 17A), as claimed by claim 8. The above italicized text is considered an intended use recitation in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 8, wherein an interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2), an interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2), the interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and the inner wall of the first buffer structure (237b; Figure 17A), and the interval between the edge portion of the substrate (200; Figure 1,2,6,17a) and the inner wall of the second buffer structure (237c; Figure 17A) are the same, as claimed by claim 9. The above italicized text is considered an intended use recitation in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 1, wherein each of the first plasma generator (269b,270b in 237b; Figure 2,17A-Applicant’s 269, 270, 271; Figure 2) and the second plasma generator (270c,269c in 237c; Figure 2,17A-Applicant’s 369, 370, 371; Figure 2) comprises at least two first electrodes (269b,270b,270c,269c; Figure 2) connected to a radio frequency power supply, and a second electrode grounded between the at least two first electrodes (269b,270b,270c,269c; Figure 2), as claimed by claim 10

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota; Yosuke et al. (US 20120220137 A1). Ota is discussed above. Ota further teaches the substrate (200; Figure 1,2,6,17a) processing apparatus (Figure 1,2,6,17A) according to claim 4, wherein the first plate member (plate members extending from 203 to partition member; Figure 17A) of the first partition member (inner-most wall for 237d; Fgure 17A-Applicant’s 521; Figure 2) and the third plate member (plate members extending from 203 to partition member; Figure 17A) of the second partition member (inner-most wall for 237e; Fgure 17A-Applicant’s 522; Figure 2) are provided on the precursor gas supply section (263; Figure 2, 17A“is omitted for brevity”; [0203]-Applicant’s 249a) side (263; Figure 17A; not shown) – claim 5.
Because Ota’s drawings are not disclosed as “to scale”, and assuming the claimed angles cannot be determined from the drawings then Ota does not teach an angle formed by a line segment connecting the first plate member (plate members extending from 203 to partition member; Figure 17A) and the center of the substrate (200; Figure 1,2,6,17a) and a line segment connecting the third plate member (plate members extending from 203 to partition member; Figure 17A) and the center of the substrate (200; Figure 1,2,6,17a) is 10º or more and 30º or less.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ota to optimize the dimension(s) and/or locations of Ota’s apparatus parts.
Motivation for Ota to optimize the dimension(s) and/or locations of Ota’s apparatus parts is for making flows uniform as taught by Ota ([0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716